Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on May 13, 2020.  
Claims 1-10 are currently pending and have been examined. 
Examiner’s Note: The Examiner notes that claims 1-10 do not recite any of the judicial exceptions enumerated in the MPEP and thus are patent eligible under 35 USC 101, except as further detailed below. 


Priority
The instant application’s claim for priority to KR10-2019-0098228, filed August 12, 2019, is received and acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed May 13, 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10:  Claim 1 recites “creation process content.”  It is unclear what is meant by this term.  Does this refer to how the work was created (i.e., the process), the content of the work, the medium of the work, or something else?  For purposes of examination, the Examiner is interpreting “creation process content” as any other information regarding the creative work.
Further, claim 1 recites “the registered creative work data.”  There is insufficient antecedent basis for this limitation.
Claims 2-10 inherit the deficiencies of claim 1.
Claim 4:  Claim 4 recites “wherein the 2D or 3D motion graphics are results of a dimensionalization process of providing a motion of at least one object included in the creative work image, a representation process of adding sound and graphics to a time-space domain and synthesizing the sound, the graphics, and the time-space domain, and a communication process of adding storytelling content, symbols, and metaphorical elements to the creative work image.”  This 
Claim 9:  Claim 9 recites “comparing the shared creative work image.”  There is insufficient antecedent basis for this limitation.  Further, it is unclear if the shared creative work image is intended to encompass those that are viewed as well as those that are shared.  For purposes of examination, the Examiner is interpreting “the shared creative work image” as “a viewed or shared creative work image.”  
Further, claim 9 recites “extracting creative work images which are not viewed or shared or have a low view rate or sharing rate.”  It is unclear what is meant by “extracting.”  Does this mean “filtering” or “identifying” the images?  Or does this mean extracting the images from the image archive?  For purposes of examination, the Examiner is interpreting “extracting” as “identifying.” 
Further, the term “low” is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase “view rate” is rendered indefinite by use of the word “low”.
Further, claim 9 recites “uploading the extracted creative work image through the page and at least one medium or channel to share the extracted creative work image.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the extracted creative work image.”  Further, it is unclear what is meant by uploading it—it’s already been uploaded to the archive which is where it has been viewed or shared.  Or does this mean that it is uploaded to a different location?  Further, it is unclear what is meant by “through the page.”  It is further unclear what is meant by “at least one medium or channel to share the extracted creative work image.”  Does this mean that the system shares the image with another website?  With another user?  If so, how is the other website or the other user selected?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 fails to include all the limitations of the claim upon which it depends.  Claim 1 recites “A method of providing…, the method comprising.”  Thus, in order to infringe claim 1, a method must be performed.  However, claim 10, which depends from claim 1, recites “A computer-readable recording medium on which a program for performing the method of claim 1 is recorded.”   Thus, in order to infringe claim 10, only mere possession of such a medium without actually performing the method is required to infringe.  Thus, it is possible to infringe claim 10 without infringing claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 recites “A computer-readable recording medium on which a program for performing the method of claim 1 is recorded."  The specification does not set forth what constitutes a computer-readable recording medium.  Thus, in view of the ordinary and customary meaning of a computer readable medium and given 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0155645 A1 to Sainsbury-Carter et al. (hereinafter “Sainsbury-Carter”), in view of US 2006/0044599 A1 to Lipowitz et al. (hereinafter “Lipowitz”).
Claims 1 and 10:  Sainsbury-Carter discloses a system and method of “allowing a user to upload an image representing artwork…Thereafter, after the image is uploaded and approved, the image can be made available for display to other users of the computer system and made available for sale as an original artwork, or sale as a reproduction using a print-on-demand (POD) process.”  (See Sainsbury-Carter, at least Abstract).  Sainsbury-Carter further discloses:
receiving registration of creative work data including a profile, a creative work image, creative work description information, and creation process content from at least one creator terminal (See Sainsbury-Carter, at least para. [0012], artist user’s desktop personal computer to access the computer system or website; para. [0097], artist selects “Artwork Data” link to upload website; para. [0099], artist provides the path and image file name for artwork to be uploaded; artist selects the upload button; para. [0102], artist enters the title of the artwork, dimensions of the artwork, classification of the artwork, image description; price);
registering the creative work image among the registered creative work data in an image archive and uploading the creative work image to a page for sharing (See Sainsbury-Carter, at least para. [0104], images .
Sainsbury-Carter does not expressly disclose when an event of using the creative work image is received from a user terminal, controlling a payment interface to be executed in the user terminal; and when a payment is finished through the payment interface in the user terminal, transmitting the creative work image to the user terminal.
However, Lipowitz discloses a system and method “for distributed digital, particularly graphic arts images, content trading over the Internet and other communication means.  The system comprises image publishers, each equipped with a web server, an image repository and a publishing module; [and] image buyers.”  (See Lipowitz, at least Abstract).  Lipowitz further discloses that the image buyer searches the “web site for images of particular attributes, selects those thumbnails meeting her/his requirements.”  (See Lipowitz, at least Abstract).  Lipowitz further discloses when an event of using the creative work image is received from a user terminal, controlling a payment interface to be executed in the user terminal (See Lipowitz, at least para. [0078], Graphic Arts Buyers find a thumbnail that meets her/his requirements and which belongs to an image publisher; Buyer secures an option to buy rights in the chosen image and the Peer-to-Peer service establishes an ad-hoc Peer-to-Peer network connection between the Publisher and the Buyer; para. [0079], image is transferred to buyer ; and when a payment is finished through the payment interface in the user terminal, transmitting the creative work image to the user terminal (See Lipowitz, at least para. [0079], image is transferred to buyer after a payment procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and method of Sainsbury-Carter the ability when an event of using the creative work image is received from a user terminal, controlling a payment interface to be executed in the user terminal; and when a payment is finished through the payment interface in the user terminal, transmitting the creative work image to the user terminal as disclosed by Lipowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow the image buyer to evaluate the image quality before the transaction.  (See Lipowitz, at least para. [0047]).
Claim 10 is rejected for similar reasons.
Claim 5:
Sainsbury-Carter further discloses before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing, increasing or decreasing a resolution of the creative work image to a preset resolution (See Sainsbury-Carter, at least para. [0101], Art.com website automatically selects an icon image based on the uploaded image file for the artwork; the Examiner notes that this occurs prior to the artwork being approved to be accessible to users of the Art.com website).
Claim 8: The combination of Sainsbury-Carter and Lipowitz discloses all the limitations of claim 1 discussed above.
Sainsbury-Carter does not expressly disclose wherein the transmitting of the creative work image to the user terminal comprises performing copyright protection processing on the creative work image to be transmitted to the user terminal.
However, Lipowitz discloses wherein the transmitting of the creative work image to the user terminal comprises performing copyright protection processing on the creative work image to be transmitted to the user terminal (See Lipowitz, at least para. [0107], Peer-to-Peer Service includes Image Publishing Module that exports the images from the Publisher’s repository to the Buyer; para. [0110], Image Publishing Module embosses and “Electronic Signature” or “Watermark” to the images for copyright protection purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and wherein the transmitting of the creative work image to the user terminal comprises performing copyright protection processing on the creative work image to be transmitted to the user terminal as disclosed by Lipowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow the image buyer to evaluate the image quality before the transaction.  (See Lipowitz, at least para. [0047]).

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sainsbury-Carter in view of Lipowitz as applied to claim 1 above, and further in view of US 2020/0349628 A1 to Sazan (hereinafter “Sazan”).
Claim 2:  The combination of Sainsbury-Carter and Lipowitz discloses all the limitations of claim 1 discussed above.
Neither Sainsbury-Carter nor Lipowitz expressly discloses before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing, separating a partial image of the creative work image including at least one object from the creative work image.
However, Sazan discloses a method of analyzing images “to generate an e-commerce interface” that includes receiving an image depicting a user using one before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing, separating a partial image of the creative work image including at least one object from the creative work image (See Sazan, at least FIG. 6 and associated text; para. [0042], image may have edge detection performed to identify boundaries between items; image is divided into a set of distinct regions that are relevant items; para. [0065], picture of Marilyn Monroe highlights three different objects in image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and method of Sainsbury-Carter and the system and method for distributing digital images of Lipowitz the ability of before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing, separating a partial image of the creative work image including at least one object from the creative work image as disclosed by Sazan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so 
Claim 6:  The combination of Sainsbury-Carter and Lipowitz discloses all the limitations of claim 1 discussed above.
Neither Sainsbury-Carter nor Lipowitz expressly discloses before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing: extracting at least one object using an edge detection algorithm for extracting the at least one object included in the creative work image along a boundary of the object; and storing the extracted at least one object in combination with the creative work image.
However, Sazan discloses before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing: extracting at least one object using an edge detection algorithm for extracting the at least one object included in the creative work image along a boundary of the object (See Sazan, at least FIG. 6 and associated text; para. [0042], image may have edge detection performed to identify boundaries between items); and storing the extracted at least one object in combination with the creative work image (See Sazan, at least FIG. 6 and associated text; para. [0042], image may have edge detection performed to identify boundaries between items; image is divided into a set of distinct regions that are .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and method of Sainsbury-Carter and the system and method for distributing digital images of Lipowitz the ability of before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing: extracting at least one object using an edge detection algorithm for extracting the at least one object included in the creative work image along a boundary of the object; and storing the extracted at least one object in combination with the creative work image as disclosed by Sazan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to be able to purchase an item of clothing that a user sees in an image of a celebrity when there is no information in the image about the item.  (See Sazan, at least para. [0003]).
Claim 7:  The combination of Sainsbury-Carter and Lipowitz discloses all the limitations of claim 1 discussed above.
Neither Sainsbury-Carter nor Lipowitz expressly discloses wherein the creative work image is shared in connection with at least one social medium.
However, Sazan discloses wherein the creative work image is shared in connection with at least one social medium (See Sazan, at least para. [0019], content delivery device is a web server or a video streaming server that stores information such as images including from social media pages that provides the images to consumer computing devices on demand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and method of Sainsbury-Carter and the system and method for distributing digital images of Lipowitz the ability wherein the creative work image is shared in connection with at least one social medium as disclosed by Sazan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to be able to purchase an item of clothing that a user sees in an image of a celebrity when there is no information in the image about the item.  (See Sazan, at least para. [0003]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sainsbury-Carter in view of Lipowitz as applied to claim 1 above, and further in view of US 2020/0293995 A1 to El Shawwa et al.  (hereinafter “El Shawwa”).
Claim 3:  The combination of Sainsbury-Carter and Lipowitz discloses all the limitations of claim 1 discussed above.
Neither Sainsbury-Carter nor Lipowitz expressly discloses before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing, converting the creative work image into two-dimensional (2D) or three-dimensional (3D) motion graphics to generate motion graphics content.
However, El Shawwa discloses a system and method “for identifying a creative request from a user, and determining a resource for satisfying the creative request.”  (See El Shawwa, at least Abstract).  El Shawwa further discloses that a user accesses a creative contribution through a client device.  (See El Shawwa, at least Abstract).  El Shawwa further discloses before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing, converting the creative work image into two-dimensional (2D) or three-dimensional (3D) motion graphics to generate motion graphics content (See El-Shawwa, at least para. [0045], editing field includes a “convert to motion” tab wherein an image may be converted into a short video clip that includes music or a soundtrack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and method of Sainsbury-Carter and the system and method for distributing digital images of Lipowitz the ability before the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing, converting the creative work image into two-dimensional (2D) or three-dimensional (3D) motion graphics to generate motion graphics content as disclosed by El-Shawwa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to crowdsource a project to different collaborators with disparate skills.  (See El-Shawwa, at least para. [0002]).
Claim 4: The combination of Sainsbury-Carter and Lipowitz and El-Shawwa discloses all the limitations of claim 3 discussed above.
Neither Sainsbury-Carter nor Lipowitz expressly discloses wherein the 2D or 3D motion graphics are results of a dimensionalization process of providing a motion of at least one object included in the creative work image, a representation process of adding sound and graphics to a time-space domain and synthesizing the sound, the graphics, and the time-space domain, and a communication process of adding storytelling content, symbols, and metaphorical elements to the creative work image.
However, El-Shawwa discloses wherein the 2D or 3D motion graphics are results of a dimensionalization process of providing a motion of at least one object included in the creative work image, a representation process of adding sound and graphics to a time-space domain and synthesizing the sound, the graphics, and the time-space domain, and a communication process of adding storytelling content, symbols, and metaphorical elements to the creative work image (See El-Shawwa, at least para. [0045], editing field includes a “convert to motion” tab wherein an image may be converted into a short video clip that includes music or a soundtrack).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and method of Sainsbury-Carter and the system and method for distributing digital images of Lipowitz the ability wherein the 2D or 3D motion graphics are results of a dimensionalization process of providing a motion of at least one object included in the creative work image, a representation process of adding sound and graphics to a time-space domain and synthesizing the sound, the graphics, and the time-space domain, and a communication process of adding storytelling content, symbols, and metaphorical elements to the creative work image as disclosed by El-Shawwa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to crowdsource a project to different collaborators with disparate skills.  (See El-Shawwa, at least para. [0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sainsbury-Carter in view of Lipowitz as applied to claim 1 above, and further in view of US 2013/0101231 A1 to Cok (hereinafter “Cok”).
The combination of Sainsbury-Carter and Lipowitz discloses all the limitations of claim 1 discussed above.
Neither Sainsbury-Carter nor Lipowitz expressly discloses after the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing: determining a view rate or a sharing rate of the creative work image uploaded to the page; comparing the shared creative work image with creative work images registered in the image archive and extracting creative work images which are not viewed or shared or have a low view rate or sharing rate; and uploading the extracted creative work image through the page and at least one medium or channel to share the extracted creative work image, wherein the view rate is any one of the number of views, a view period, and a view frequency or at least one combination thereof, and the sharing rate is any one of the number of shares, a sharing period, and a sharing frequency or at least one combination thereof.
However, Cok discloses a system and method “of making an image-based product” that includes selecting digital images according to a selected theme and assembling the digital images into a product.  (See Cok, at least Abstract).  Cok further discloses that a digital image can have “a strength value indicating how often or how much the corresponding digital image is used.”  (See Cok, at least para. [0061]).  Cok further discloses after the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing: determining a view rate or a sharing rate of the creative work image uploaded to the page (See Cok, at least para. [0061], the number of times each image was viewed or shared is accumulated for each image); comparing the shared creative work image with creative work images registered in the image archive and extracting creative work images which are not viewed or shared or have a low view rate or sharing rate (See Cok, at least para. [0061], the number of times each image was viewed or shared is accumulated for each image and then the images are ranked in order of number of views or shares; the images with the most views/shares are presented to a user, i.e., the images with the lowest number of views/shares are not presented); and uploading the extracted creative work image through the page and at least one medium or channel to share the extracted creative work image, wherein the view rate is any one of the number of views, a view period, and a view frequency or at least one combination thereof (See Cok, at least para. [0061], the number of times each image was viewed or shared is accumulated for each image), and the sharing rate is any one of the number of shares, a sharing period, and a sharing frequency or at least one combination thereof (See Cok, at least para. [0061], the number of times each image was viewed or shared is accumulated for each image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image uploading system and method of Sainsbury-Carter and the system and method for distributing digital after the registering of the creative work image among the registered creative work data in the image archive and the uploading of the creative work image to the page for sharing: determining a view rate or a sharing rate of the creative work image uploaded to the page; comparing the shared creative work image with creative work images registered in the image archive and extracting creative work images which are not viewed or shared or have a low view rate or sharing rate; and uploading the extracted creative work image through the page and at least one medium or channel to share the extracted creative work image, wherein the view rate is any one of the number of views, a view period, and a view frequency or at least one combination thereof, and the sharing rate is any one of the number of shares, a sharing period, and a sharing frequency or at least one combination thereof as disclosed by Cok since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide an “automated method for selecting images from a large collection of images to provide a selection of a variety of images that provide interest, aesthetic appeal, and narrative structure in an image-based product.”  (See Cok, at least para. [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2004/0015427 A1 to Camelio is directed to an artist registering a project in a central database in order to raise financing or revenue for the project.

US 2005/0278328 A1 to Marston et al. is directed to searching for and filtering artwork and posters in an online database and placing orders for the artwork and posters.

US 2011/0041189 A1 to Shipman is directed to providing a user-generated image gallery that determines categories for an uploaded item.

US 2015/0245103 A1 to Conte is directed to identifying and purchasing items of interest in video content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625